Citation Nr: 0640264	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD), from June 23, 2003, to the 
present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran presented testimony at a hearing chaired by an RO 
Hearing Officer in May 2003.  A transcript of the hearing is 
associated with the claims files.

When the case was most recently before the Board in February 
2006, this issue was remanded for additional evidentiary 
development.  This case has since been returned to the Board 
for further appellate action. 

The Board observes that in addition to remanding this issue, 
in February 2006, it decided on the merits three other issues 
on appeal at that time.  The Board denied entitlement to an 
increased rating for bilateral hearing loss, both prior to 
and after June 23, 2003.  It also denied entitlement to a 
disability rating for PTSD higher than 50 percent from June 
15, 2001, to June 23, 2003.  Accordingly, those issues will 
be addressed no further.


REMAND

In the November 2006 written brief presentation, the 
veteran's representative indicated that there has been a 
significant change in the condition of the veteran's service 
connected PTSD since the most recent VA examination.  A 
September 2005 VA outpatient treatment report mentions 
resurgent symptoms.  The veteran's representative requested a 
re-evaluation of that disability.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The veteran's representative has also indicated that the 
veteran has stopped working since the most recent VA 
examination, and that this is a result of his PTSD symptoms.  
The Board finds that this raises the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  This new claim 
has not been addressed by the originating agency.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran the appropriate form to claim 
entitlement to a TDIU and request him to 
complete and return the form. 

2.  It should also provide him all 
required notice in response to the TDIU 
claim and his PTSD claim, to include 
notice that he should provide any 
pertinent evidence in his possession and 
any outstanding medical records pertaining 
to treatment or evaluation of his PTSD 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected PTSD.  

The claims folder must be made available 
to and reviewed by the examiner.  

Any indicated studies should be performed.  

The examiner should provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's PTSD claim.  
The RO or the AMC should also adjudicate 
the claim for a total disability rating 
based on individual unemployability due to 
service connected disabilities unless it 
has been rendered moot.  It should inform 
the veteran of the requirements to perfect 
an appeal with respect to this issue.

7.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


